

116 HJ 67 IH: Disapproving the rule submitted by the Internal Revenue Service relating to charitable contribution and estate tax deductions under section 170 when a taxpayer receives or expects to receive a corresponding state or local tax credit.
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 67IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Mr. Gottheimer (for himself and Mr. King of New York) submitted the following joint resolution; which was referred to the Committee on Ways and MeansJOINT RESOLUTIONDisapproving the rule submitted by the Internal Revenue Service relating to charitable contribution
			 and estate tax deductions under section 170 when a taxpayer receives or
			 expects to receive a corresponding state or local tax credit.
	
 That Congress disapproves the rule submitted by the Internal Revenue Service relating to charitable contribution and estate tax deductions under section 170 of the Internal Revenue Code of 1986 when a taxpayer receives or expects to receive a corresponding state or local tax credit (published at 84 Fed. Reg. 27513 (June 13, 2019)), and such rule shall have no force or effect.
		